--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
INDENTURE
 


 
SMF Energy Corporation
 


 
and
 


 
American National Bank
 


 
 
Dated as of August 8, 2007
 


 
$10,647,500
 


 
11½% Senior Secured Convertible Promissory Notes due December 31, 2009
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
 
1.1
Definitions
1

 
1.2
Other Definitions
3

 
1.3
Rules of Construction
3

 
ARTICLE II
THE SECURITIES
 
2.1
Form and Dating
4

 
2.2
Agents.
4

 
2.3
Paying Agent and Trustee to Hold Money in Trust
4

 
2.4
Holder Lists
5

 
2.5
Transfer and Exchange
5

 
2.6
Outstanding Notes
5

 
2.7
Treasury Notes Disregarded for Certain Purposes
5

 
2.8
Cancellation
6

 
ARTICLE III
REDEMPTION AND CONVERSION OF NOTES
 
3.1
Notice to Trustee of Redemption and Conversion
6

 
3.2
Selection of Notes to be Redeemed
6

 
3.3
Notice of Redemption
6

 
3.4
Deposit of Redemption Price
6

 
3.5
Notes Redeemed or Converted in Part
7

 
ARTICLE IV
COVENANTS
 
4.1
Payment of Notes
7

 
4.2
SEC Reports
7

 
4.3
Compliance Certificate
7

 
4.4
Notice of Certain Events
7

 
ARTICLE V
SUCCESSORS
 
5.1
When Company May Merge, etc
8

 
5.2
Successor Corporation Substituted
8

 

 
-i-

--------------------------------------------------------------------------------

 

ARTICLE VI
DEFAULTS AND REMEDIES
 
6.1
Acceleration
8

 
6.2
Notice of Defaults
9

 
6.3
Other Remedies
9

 
6.4
Control by Two-Thirds Majority
9

 
6.5
Limitation on Suits
9

 
6.6
Rights of Holders To Receive Payment
10

 
6.7
Priorities
10

 
6.8
Undertaking for Costs
10

 
6.9
Proof of Claim
11

 
6.10
Actions of a Holder
11

 
ARTICLE VII
OTHER DISTRIBUTIONS
 
7.1
Priorities
11

 
ARTICLE VIII
TRUSTEE
 
8.1
Duties of Trustee
12

 
8.2
Rights of Trustee
13

 
8.3
Individual Rights of Trustee; Disqualification
13

 
8.4
Trustee’s Disclaimer
13

 
8.5
Compensation and Indemnity
13

 
8.6
Replacement of Trustee
15

 
8.7
Successor Trustee by Merger, etc
15

 
ARTICLE IX
SATISFACTION AND DISCHARGE
 
9.1
Satisfaction and Discharge of Indenture
16

 
9.2
Application of Trust Funds
16

 
9.3
Reinstatement
17

 
9.4
Repayment to Company
17

 
ARTICLE X
AMENDMENTS
 
10.1
Without Consent of Holders
17

 

 
-ii-

--------------------------------------------------------------------------------

 

10.2
With Consent of Holders
17

 
10.3
Compliance with Trust Indenture Act and Section 12.3
18

 
10.4
Revocation and Effect of Consents and Waivers
18

 
10.5
Notice of Amendment; Notation on or Exchange of Notes
19

 
10.6
Trustee Protected
19

 
ARTICLE XI
SUBORDINATION
 
11.1
Notes Subordinated to Senior Debt
19

 
11.2
Notes Subordinated in Any Proceeding
19

 
11.3
No Payment on Notes in Certain Circumstances
19

 
11.4
Obligations of Company Unconditional
19

 
11.5
Trustee Entitled to Assume Payments Not Prohibited in Absence of Notice
20

 
11.6
Satisfaction and Discharge
20

 
11.7
Subordination Rights Not Impaired by Acts or Omissions of Company or Holders of
Senior Debt
20

 
11.8
No Fiduciary Duty of Trustee or Holders to Holders of Senior Debt
20

 
11.9
Trustee’s Rights to Compensation, Reimbursement of Expenses and Indemnification
20

 
11.10
Exception for Certain Distributions
21

 
ARTICLE XII
MISCELLANEOUS
 
12.1
Notices
21

 
12.2
Communication by Holders with Other Holders
22

 
12.3
Certificate and Opinion as to Conditions Precedent
22

 
12.4
Statements Required in Certificate or Opinion
22

 
12.5
Rules by Trustee
22

 
12.6
No Recourse Against Others
22

 
12.7
Variable Provisions
22

 
12.8
Governing Law
23

 
12.9
Severability
23

 
12.10
Effect of Headings, Table of Contents, etc
23

 
12.11
Counterparts; Facsimile
23

 
12.12
Successors and Assigns
23

 

 
-iii-

--------------------------------------------------------------------------------

 

12.13
No Interpretation of Other Agreements
23

 


EXHIBIT A  Form of Senior Secured Convertible Promissory Note
 
 
-iv-

--------------------------------------------------------------------------------

 
 

THIS INDENTURE is dated effective as of August 8, 2007, between SMF Energy
Corporation, a Delaware corporation (the “Company”), and American National Bank,
a Colorado corporation (the “Trustee”).
 
Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders of Company’s 11½% Senior Secured
Convertible Promissory Notes due December 31, 2009, in substantially the form
attached as Exhibit A hereto (the “Notes”):
 
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
 
1.1 Definitions.
 
“Affiliate” means any Person controlling, controlled by, or under common control
with the referenced Person. “Control” for this definition means the power to
direct the management and policies of a Person, directly or indirectly, whether
through the ownership of voting securities, by contract, or otherwise. The terms
“controlling” and “controlled” have meanings correlative to the definition of
“control.”
 
“Bankruptcy Law” means Title 11 of the U.S. Code or any similar federal or state
law for the relief of debtors.
 
“Business Day” means a day that is not a Legal Holiday.
 
“Common Stock” means the common stock of Company, par value $.01 per share.
 
“Collateral” shall have the meaning given to that term in the Security
Agreement.
 
“Company” means SMF Energy Corporation, a Delaware corporation.
 
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
 
“Debt” means, with respect to any Person, (a) any obligation of such Person to
pay the principal of, premium of, if any, interest on (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to Company, whether or not a claim for such
post-petition interest is allowed in such proceeding), penalties, reimbursement
or indemnification amounts, fees, expenses or other amounts relating to any
indebtedness, and any other liability, contingent or otherwise, of such Person
(i) for borrowed money (including instances where the recourse of the lender is
to the whole of the assets of such Person or to a portion thereof),
(ii) evidenced by a note, debenture or similar instrument (including a purchase
money obligation) including securities, (iii) for any letter of credit or
performance bond in favor of such Person, or (iv) for the payment of money
relating to a capitalized lease obligation; (b) any liability of others of the
kind described in the preceding clause (a), which the Person has guaranteed or
which is otherwise its legal liability; (c) any obligation of the type described
in clauses (a) and (b) secured by a lien to which the property or assets of such
Person are subject, whether or not the obligations secured thereby shall have
been assumed by or shall otherwise be such Person’s legal liability; and (d) any

 
 

--------------------------------------------------------------------------------

 

and all deferrals, renewals, extensions and refunding of, or amendments,
modifications or supplements to, any liability of the kind described in any of
the preceding clauses (a), (b) or (c).
 
“Default” means any event that is, or after notice or passage of time would be,
an Event of Default.
 
“Distribution” in any Proceeding means any payment or distribution of assets or
securities of Company of any kind or character from any source, whether in cash,
securities or other property made by Company, custodian, liquidating trustee or
agent or any other person whether pursuant to a plan or otherwise, provided,
however, that under no circumstances will the payment or distribution of the
Collateral or any proceeds thereof be deemed to be a Distribution.
 
“Event of Default” shall be as defined in the Notes.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Holder” means a Person in whose name a Note is registered.
 
“Indenture” means this Indenture as amended from time to time.
 
A “Legal Holiday” is a Saturday, a Sunday or a day on which banking institutions
are not required to be open. If a payment date is a Legal Holiday at a place of
payment, payment may be made at that place on the next succeeding day that is
not a Legal Holiday, and no interest shall accrue for the intervening period.
 
“Notes” means the 11½% Senior Secured Convertible Promissory Notes due December
31, 2009 held by a Holder, in substantially the form attached as Exhibit A
hereto.
 
“Officer” means the President, any Vice President, the Treasurer, the Secretary,
any Assistant Treasurer or any Assistant Secretary of Company.
 
“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.
 
“Proceeding” means a liquidation, dissolution, bankruptcy, insolvency,
reorganization, receivership, or similar proceeding under Bankruptcy Law, an
assignment for the benefit of creditors, any marshalling of assets or
liabilities, or winding up or dissolution, but does not include any transaction
permitted by, and made in compliance with, Article V.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Purchase Agreement” means the Securities Purchase Agreement by and
between Company and the Purchasers (as defined therein), dated the date hereof.
 
“Security Agreement” means the Security Agreement of even date herewith between
Company and Trustee.

 
-2-

--------------------------------------------------------------------------------

 

“Senior Debt” means debt of Company whenever incurred, outstanding at any time,
which expressly states by its terms that it is senior in right of payment to the
Notes, including, but not limited to, the debt evidenced under the Wachovia
Agreements; provided, however, that Debt held by Company or any Affiliate of
Company is not deemed to be Senior Debt.
 
“Senior Debt Default Notice” means any notice of a default (other than a Senior
Debt Payment Default) that permits the holders of any Senior Debt to declare
such Senior Debt due and payable.
 
“Senior Debt Payment Default” means a default in the payment of any principal of
or interest on any Senior Debt.
 
“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb), as
amended from time to time.
 
“Trustee” means American National Bank, a Colorado corporation.
 
“U.S. Government Obligations” means securities that are direct, noncallable,
nonredeemable obligations of, or noncallable, nonredeemable obligations
guaranteed by, the United States for the timely payment of which obligation or
guarantee the full faith and credit of the United States is pledged, or funds
consisting solely of those securities, including funds managed by Trustee or one
of its Affiliates (including funds for which it or its Affiliates receives fees
in connection with such management).
 
“Wachovia” means Wachovia Bank, National Association, successor by merger to
Congress Financial Corporation (Florida).
 
“Wachovia Agreements” means, collectively, the Loan and Security Agreement by
and between Company and Wachovia dated September 26, 2002 and the loan documents
referenced therein, together with all amendments thereto.
 
1.2 Other Definitions.
 
TermDefined in Section


““Notice”11.1
“Paying Agent”2.3
“Registrar”2.3


1.3 Rules of Construction. Unless the context otherwise requires:
 
(a) a term defined in Section 1.1 or Section 1.2 has the meaning assigned to it
in those Sections;
 
(b) an accounting term not otherwise defined has the meaning assigned to that
term in accordance with generally accepted accounting principles in the United
States;

 
-3-

--------------------------------------------------------------------------------

 

(c) the word “or” is not exclusive;
 
(d) a word in the singular includes the plural, and a word in the plural
includes the singular;
 
(e) provisions apply to successive events and transactions; and
 
(f) the word “including” means including without limitation.
 
ARTICLE II
THE SECURITIES
 
2.1 Form and Dating. The Notes will be substantially in the form attached hereto
as Exhibit A, the terms of which are incorporated by reference in, and expressly
made a part of, this Indenture. The Notes may have notations, legends, or
endorsements required by law, national stock exchange rule, automated quotation
system, an agreement to which Company is subject, or usage. Each Note will be
dated the date of its issuance.
 
2.2 Agents.
 
(a) Company will maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (the “Registrar”) and where Notes may
be presented for payment (the “Paying Agent”). The Registrar will keep a
register of the Notes and of their transfer and exchange.
 
(b) Company may appoint more than one Registrar or Paying Agent. Company will
notify Trustee of the name and address of any Registrar or Paying Agent not a
party to this Indenture. If Company does not appoint another Registrar or Paying
Agent, Company will act in that capacity.
 
2.3 Paying Agent and Trustee to Hold Money in Trust. On or prior to the due date
for each payment of the principal and/or interest on any Note, Company will
deposit with the Paying Agent, or Company or its Affiliate will segregate and
hold in a separate trust fund, a sum sufficient to pay such payment. If Company
is not the Paying Agent, then Company will require each Paying Agent, other than
Trustee, to agree in writing that such Paying Agent will hold such sums in trust
for the benefit of Holders. If Trustee receives any proceeds from the
Collateral, which payment is not required by the Security Agreement to be
applied to the purchase of replacement Collateral, then Trustee shall hold such
amounts in trust until Trustee delivers such amounts to the Paying Agent on or
prior to the due date for the next payment of the principal and/or interest on
any Note, and such amounts shall be used to fund, in whole or in part, such
payment, reducing the amount required to be paid by Company to fund such
payment. If Trustee receives any funds representing the proceeds of casualty or
similar insurance on the Collateral, Trustee shall, in collaboration with
Company, cause such funds to be applied to the purchase of replacement
Collateral, or repairs to existing Collateral, as Company shall, in its
discretion, elect. If and to the extent that Company elects not to apply any
such insurance proceeds to the purchase of replacement Collateral or the repair
of existing Collateral, then the Trustee shall hold such amounts in trust until
Trustee delivers such amounts to the Paying Agent on or prior to the due date
for the next payment of the principal and/or interest on any Note,

 
-4-

--------------------------------------------------------------------------------

 

and such amounts shall be used to fund, in whole or in part, such payment
reducing the amount required to be paid by Company to fund such payment. The
Paying Agent will notify the Holders and Trustee of any Default by Company in
making any deposit required under this Section 2.3. During the continuation of
any such Default, Company may require the Paying Agent to transfer all sums held
by the Paying Agent to Trustee and to account for any funds disbursed by the
Paying Agent. Upon complying with this Section 2.3, the Paying Agent shall have
no further liability for such amounts delivered to Trustee. If Company or any
Affiliate of Company acts as the Paying Agent, Company or that Affiliate will
segregate the sums held in its capacity as the Paying Agent in a separate trust
fund.
 
2.4 Holder Lists. The Registrar will maintain a list of the currently available
names and addresses of Holders. Company will furnish to Trustee, in writing at
least ten (10) Business Days before each interest payment date and at such other
times as Trustee may request, a list in such form and as of such date as Trustee
may reasonably require of the names and addresses of Holders.
 
2.5 Transfer and Exchange.
 
(a) Each Note will be issued in unregistered form and will be transferable only
upon surrender of such Note for registration of transfer and pursuant to the
transfer restrictions noted in the Note. When a Note is presented to the
Registrar with a request to register a transfer or to exchange it for an equal
principal amount of Notes of other denominations in accordance with the
provisions of the Note, the Registrar will register the transfer or make the
exchange if the requirements for such transactions are met and the Note has not
been redeemed or converted to Common Stock. Company may charge a reasonable fee
for any registration of transfer or exchange.
 
(b) All notes issued upon any transfer or exchange in accordance with the terms
of this Indenture and the Notes will evidence the same debt and be subject to
the same terms and conditions as the Notes surrendered upon such transfer or
exchange.
 
2.6 Outstanding Notes.
 
(a) The Notes “outstanding” as of any time are all of the Notes that have not
been cancelled by Trustee or delivered to Trustee for cancellation pursuant to
Section 2.8. A Note does not cease to be outstanding because Company or an
Affiliate holds the Note.
 
(b) A Note considered paid under Section 4.1 ceases to be outstanding and
interest on that Note ceases to accrue. A Note that is converted to Common Stock
(or that portion of the Note that is converted in the event of a partial
conversion) ceases to be outstanding upon Company’s receipt of a notice of
conversion.
 
2.7 Treasury Notes Disregarded for Certain Purposes. In determining whether the
Holders of the required principal amount of Notes have concurred in any
direction, waiver, or consent, any Notes owned by Company or an Affiliate will
be disregarded and deemed not to be outstanding, except that, for the purposes
of determining whether Trustee will be protected in relying on any such
direction, waiver, or consent, only Notes which Trustee knows are owned by
Company or an Affiliate will be disregarded. Notes owned by Company or Affiliate
that have been pledged in

 
-5-

--------------------------------------------------------------------------------

 

good faith will not be disregarded if the pledgee establishes to the
satisfaction of Trustee the pledgee’s right to deliver any direction, waiver, or
consent with respect to the Notes and that the pledgee is not Company or any
other obligor upon the Notes or any Affiliate of Company or of that other
obligor.
 
2.8 Cancellation. Company at any time may deliver Notes that have been paid or
converted, in whole or in part, to Common Stock to Trustee for cancellation or
for partial cancellation and reissuance. The Paying Agent will forward to
Trustee any Notes converted, in whole or in part, to Common Stock, or
surrendered to the Paying Agent for payment. The Trustee will cancel all Notes
surrendered for registration of transfer, exchange, payment, conversion or
cancellation and will dispose of canceled Notes according to Trustee’s standard
procedures or as Company otherwise directs. Company will not issue new Notes to
replace Notes that (a) Company has paid in full or (b) have been converted
entirely to Common Stock or (c) have been delivered to Trustee for cancellation.
 
ARTICLE III
REDEMPTION AND CONVERSION OF NOTES
 
3.1 Notice to Trustee of Redemption or Conversion.
 
(a) If Company elects to redeem a Note pursuant to the terms of the Note,
Company will notify Trustee of the redemption in accordance with the terms and
conditions set forth in the Note. If a Holder elects to convert any portion of
Holder’s Note, then Company will notify Trustee by delivering the Note to be
converted to Trustee for cancellation and, in the event of a partial conversion,
Company will issue a new Note to Holder representing the balance of the Note
after such conversion.
 
(b) Company shall give the notice of redemption provided for in Section 3.1(a)
at least fifteen (15) days (unless both Wachovia and Trustee agree in writing to
a shorter period) but not more than sixty (60) days before a redemption date,
which notice shall specify the redemption date, the amount of principal due on
the Note to be redeemed and the provisions of the Note pursuant to which Company
elects to redeem such Securities.
 
3.2 Selection of Notes to be Redeemed. If less than all the Notes are to be
redeemed, Company may select the Notes to be redeemed in any manner it deems
appropriate, which may or may not be pro rata, as Company determines in its sole
discretion. Company will make such selection from all outstanding Notes that
have not been previously called for redemption.
 
3.3 Notice of Redemption. Company will send a notice of redemption to each
Holder whose Note is to be redeemed in accordance with the terms and conditions
set forth in the Note, which notice will permit Holder to convert the redeemed
Note or portion thereof to Common Stock in lieu of such redemption in accordance
with the terms of the Note permitting such conversion.
 
3.4 Deposit of Redemption Price. On or before the redemption date, Company will
deposit with the Paying Agent (or, if Company or any Affiliate is the Paying
Agent, will segregate

 
-6-

--------------------------------------------------------------------------------

 

and hold in trust) the amounts sufficient to pay the redemption price of the
Notes being redeemed together with all accrued interest thereon.
 
3.5 Notes Redeemed or Converted in Part. Upon surrender of a Note that is
redeemed or converted in part, Company will deliver to the Holder, at Company’s
expense, a new Note equal in principal amount to the unredeemed portion of the
redeemed or unconverted Note.
 
ARTICLE IV
COVENANTS
 
4.1 Payment of Notes.
 
(a) Company will pay the principal of, and interest on, the Notes on the dates
and in the manner provided in the Notes and this Indenture. Principal and
interest will be considered paid on the date due if the requisite amounts (i)
are paid to the Holders prior to or on such due date if the Paying Agent is
Company or its Affiliate, or (ii) are deposited with the Paying Agent prior to
or on such due date if the Paying Agent is not Company or its Affiliate.
 
(b) Company will pay interest on overdue principal and unpaid interest in
accordance with the terms of, and at the rate prescribed in, the Notes.
 
4.2 SEC Reports. From the date hereof until such time as all Notes have been
paid in full, Company will provide Trustee with copies of the annual reports and
of the information, documents and other reports which Company is required to
file with the SEC pursuant to Section 13 or 15(d) of the Exchange Act. In the
event Company is no longer a reporting company with the SEC, Company will
provide Trustee with copies of the information and financial statements that
would be required to be included in Forms 10-K and 10-Q at such times that any
such form would be required to be filed with the SEC if Company were a reporting
company. Company will also make available copies of any quarterly and annual
reports that Company makes available to its stockholders. Delivery of such
reports, information, documents, and other reports to Trustee is for
informational purposes only and Trustee’s receipt of such reports will not
constitute notice or constructive notice of any information contained in such
reports or determinable from information contained in such reports, including
Company’s compliance with any of covenants contained in this Indenture.
 
4.3 Compliance Certificate. Company will deliver to Trustee, within one hundred
and five (105) days after the end of each fiscal year of Company, a certificate
signed by the chief executive officer, chief financial officer or principal
accounting officer of Company, as to such officer’s knowledge of Company’s
compliance with all conditions and covenants contained in this Indenture and the
Note (determined without regard to any period of grace or requirement of notice
provided in this Indenture).
 
4.4 Notice of Certain Events. Company shall give prompt written notice to
Trustee, each Holder and any Paying Agent of (a) any Proceeding, (b) any Default
or Event of Default, (c) any cure or waiver of any Default or Event of Default,
(d) any Senior Debt Payment Default or Senior Debt Default Notice, and (e) the
listing of any of the Notes on any national stock exchange.

 
-7-

--------------------------------------------------------------------------------

 

ARTICLE V
SUCCESSORS
 
5.1 When Company May Merge, etc.
 
(a) Without the consent in writing of the Holders of at least a majority of the
principal amount of outstanding Notes, Company will not consolidate or merge
with or into, or transfer all or substantially all of its assets to, or acquire
all or substantially all of the assets of, any Person, unless:
 
(i) either:
 
(A) Company will be the resulting or surviving entity; or
 
(B) that Person (1) is a corporation organized and existing under the laws of
the United States, a State of the United States or the District of Columbia and
(2) assumes by supplemental indenture all the obligations of Company under the
Notes and this Indenture; and
 
(ii) immediately before and immediately after the transaction no Default exists;
 
(iii) Richard E. Gathright is the Chief Executive Officer of the surviving
entity; and
 
(iv) prior to the proposed transaction, Company delivers to Trustee an Officer’s
Certificate and an Opinion of Counsel, each of which will state that such
consolidation, merger, or transfer and the supplemental indenture comply with
this Article V and that Company has complied with all conditions precedent in
this Indenture and relating to this transaction.
 
5.2 Successor Corporation Substituted. Upon any consolidation, merger, or any
transfer of all or substantially all of the assets of Company in accordance with
Section 5.1, the successor corporation formed by such consolidation or into
which Company is merged or to which such transfer is made, will succeed to, and
be substituted for, and may exercise every right and power of, Company under
this Indenture and the Notes with the same effect as if that successor had been
named as Company in this Indenture and in the Notes. In the event of any such
transfer, the predecessor Company shall be released and discharged from all
liabilities and obligations in respect of the Notes and the Indenture, and the
predecessor Company may be dissolved, wound up or liquidated at any time
thereafter.
 
ARTICLE VI
DEFAULTS AND REMEDIES
 
6.1 Acceleration. Upon the occurrence and during the continuation of an Event of
Default, all outstanding principal and accrued and unpaid interest on the Notes
will be immediately due and payable.

 
-8-

--------------------------------------------------------------------------------

 

6.2 Notice of Defaults. If a continuing Default is known to Trustee, Trustee
will mail to the Holders a notice of the Default no later than thirty (30) days
after it receives knowledge of such Default. Except in the case of a Default in
the payment of any amounts of principal or interest due on any Note, Trustee may
withhold the notice if and so long as Trustee in good faith determines that
withholding the notice is in the interests of the Holders. Trustee shall mail to
Holders any notice it receives from Holder(s) under Section 6.5, and any notice
Trustee provides pursuant to Section 6.5.
 
6.3 Other Remedies.
 
(a) If an Event of Default occurs and is continuing, Trustee may pursue any
available remedy to collect the payment of principal or interest on the Notes or
to enforce the performance of any provision of the Notes, this Indenture or the
Security Agreement.
 
(b) The Trustee may maintain a proceeding under Section 6.3(a) even if the
Trustee does not possess any of the Notes or does not produce any of them in the
Proceeding. A delay or omission by Trustee or any Holder in exercising any right
or remedy accruing upon an Event of Default will not impair the right or remedy
or constitute a waiver of or acquiescence in the Event of Default. All remedies
are cumulative to the extent permitted by law.
 
6.4 Control by Two-Thirds Majority. The Holders of sixty six and two thirds
percent (66 2/3%) of the principal amount of outstanding Notes may direct the
time, method, and place of conducting any Proceeding for any remedy available to
Trustee or exercising any trust or power conferred on Trustee. The Trustee,
however, may refuse to follow any direction that conflicts with law or this
Indenture, is unduly prejudicial to the rights of other Holders, or would
involve Trustee in personal liability or expense for which Trustee has not
received an indemnity reasonably satisfactory to Trustee. 
 
6.5 Limitation on Suits.
 
(a) A Holder may pursue a remedy with respect to this Indenture or the Holder’s
Note only if:
 
(i) Trustee has notice of an Event of Default;
 
(ii) Holders of at least twenty-five percent (25%) in principal amount of the
Notes make a written request to Trustee to pursue the remedy;
 
(iii) Trustee either (A) gives to such Holders notice that Trustee will not
comply with such request, or (B) does not comply with such request within
fifteen (15) days after receipt of the request from such Holders; and
 
(iv) Holders of more than sixty-six and 2/3 percent (662/3%) of the principal
amount of the Notes do not give Trustee written notice inconsistent with the
request delivered under Section 6.5(a)(ii) prior to the earlier of (A) the date
on which Trustee delivers a notice under Section 6.5(a)(iii)(A) or (B) the
expiration of the period described in Section 6.5(a)(iii)(B).

 
-9-

--------------------------------------------------------------------------------

 

(b) A Holder may not use this Indenture to prejudice the rights of another
Holder or to obtain a preference or priority over another Holder.
 
6.6 Rights of Holders To Receive Payment.
 
(a) Notwithstanding any other provision of this Indenture, the right of any
Holder of a Note to receive payment of principal and interest on the Note, on or
after the respective due dates expressed in the Note, or to bring suit for the
enforcement of any such payment on or after such respective dates, will not be
impaired or affected without the consent of the Holder.
 
(b) Nothing in this Indenture limits or defers the right or ability of any
Holder to petition for commencement of a case pertaining to Company under
applicable Bankruptcy Law except as provided under Article XI, Subordination.
 
6.7 Priorities.
 
(a) After an Event of Default, any money or other property distributable in
respect of Company’s obligations under this Indenture will be paid in the
following order:
 
(i) first, to Trustee (including any predecessor Trustee) for amounts due under
Section 8.5;
 
(ii) second, to holders of Senior Debt if and to the extent required by
Article XI;
 
(iii) third, to Holders if and to the extent Holders have incurred any
reasonable expenses enforcing Holders’ right under Section 6.5, with the
reasonableness of such expenses determined by Trustee, in its sole discretion; 
 
(iv) fourth to Holders for amounts due and unpaid on the Notes for principal and
interest, ratably, without preference or priority of any kind, according to the
amounts due and payable on the Notes for principal and interest, respectively;
and
 
(v) fifth, to Company.
 
(b) The Trustee may fix a record date and payment date for any payment to
Holders.
 
6.8 Undertaking for Costs. In any suit for the enforcement of any right or
remedy under this Indenture or the Notes or in any suit against Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in the suit,
having due regard to the merits and good faith of the claims or defenses made by
the party litigant. This Section will not apply to a suit by Trustee, a suit by
a Holder pursuant to Section 6.6, or a suit by Holders of more than ten percent
(10%) in principal amount of the Notes.

 
-10-

--------------------------------------------------------------------------------

 

6.9 Proof of Claim. In the event of any Proceeding, Trustee may file a claim for
the unpaid balance of the Notes in the form required in the Proceeding and cause
the claim to be approved or allowed. Nothing contained in this Indenture will be
deemed to authorize Trustee to authorize or consent to, or accept or adopt on
behalf of, any Holder any plan of reorganization, arrangement, adjustment, or
composition affecting the Notes or the rights of any Holder, or to authorize
Trustee to vote in respect of the claim of any Holder in any Proceeding.
 
6.10 Actions of a Holder. For the purpose of providing any consent, waiver or
instruction to Company or Trustee, a “Holder” shall include a Person who
provides to Company or Trustee, as the case may be, an affidavit of beneficial
ownership of a Note together with a satisfactory indemnity against any loss,
liability, or expense to that party, to the extent that such party acts upon
such affidavit of beneficial ownership, including any consent, waiver or
instructions given by a Person providing such affidavit and indemnity.
 
ARTICLE VII
OTHER DISTRIBUTIONS
 
7.1 Priorities.
 
(a) Upon a full or partial sale of Collateral pursuant to the terms of the
Security Agreement in the absence of an Event of Default where the proceeds of
such sale are designated by Company for payment of principal of the Notes,
Trustee will hold the proceeds thereof in a separate account for the benefit of
Holders in kind, and any money or other property distributable in respect of
Company’s obligations under this Indenture from such account will be paid in the
following order:
 
(i) first, to Trustee (including any predecessor Trustee) for amounts due under
Section 8.5;
 
(ii) second, to holders of Senior Debt if and to the extent required by
Article XI;
 
(iii) third, to Holders if and to the extent Holders have incurred any
reasonable expenses enforcing Holders’ right under Section 6.5, with the
reasonableness of such expenses determined by Trustee, in its sole discretion;
 
(iv) to Holders for amounts due and unpaid on the Notes for principal and
interest, ratably, without preference or priority of any kind, according to the
amounts due and payable on the Notes for principal and interest, respectively;
and
 
(v) fifth, to Company.
 
(b) Any money or other property distributable arising out of foreclosure
proceedings brought against Company and distributable in respect of Company’s
obligations under this Indenture will be paid in the order noted in Section
7.1(a) above.

 
-11-

--------------------------------------------------------------------------------

 

(c) The Trustee may fix a record date and payment date for any payment to
Holders pursuant to this Article VII.
 
ARTICLE VIII
TRUSTEE
 
8.1 Duties of Trustee.
 
(a) If an Event of Default has occurred and is continuing, Trustee will exercise
those rights and powers vested in it by the Indenture, the Notes and the
Security Agreement, and use the same degree of care and skill in their exercise,
as a prudent person would exercise or use under the circumstances in the conduct
of its own affairs, including the exercise of the remedies set forth in this
Indenture and the Note.
 
(b) Except during the continuance of an Event of Default:
 
(i) The Trustee need perform only those duties that are specifically set forth
in this Indenture, the Notes and the Security Agreement.
 
(ii) In the absence of bad faith on its part, Trustee may conclusively rely upon
certificates or opinions furnished to Trustee and conforming to the requirements
of this Indenture, as to the truth of the statements and the correctness of the
opinions expressed in those certificates and opinions. However, Trustee will
examine the certificates and opinions to determine whether or not the
certificates and opinions conform to the requirements of this Indenture.
 
(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:
 
(i) This paragraph does not limit the effect of Section 8.1(b).
 
(ii) Trustee will not be liable for any error of judgment made in good faith by
a Trustee or by any agent, employee or Affiliate of Trustee, unless a court of
competent jurisdiction finds that Trustee was negligent in ascertaining the
pertinent facts.
 
(iii) Trustee will not be liable with respect to any action Trustee takes or
omits to take in good faith in accordance with a direction received by Trustee
pursuant to Section 2.3 or Section 6.4.
 
(iv) Trustee may refuse to perform any duty or exercise any right or power which
would require Trustee to expend its own funds or risk any liability if Trustee
reasonably believes that repayment of such funds or adequate indemnity against
that risk is not reasonably assured to Trustee.
 
(d) Every provision of this Indenture that in any way relates to Trustee is
subject to Section 8.1(a), (b) and (c).

 
-12-

--------------------------------------------------------------------------------

 

(e) The Trustee will not be liable for interest on any money received by
Trustee, except as Trustee may agree with Company. The Trustee is not required
to segregate money in trust from other funds, except to the extent required by
this Indenture or as may be otherwise required by law.
 
8.2 Rights of Trustee.
 
(a) Except as set forth in Section 8.1(b), the Trustee may rely on any document
believed by Trustee to be genuine and to have been signed or presented by the
proper Person. The Trustee is not required to investigate any fact or matter
stated in the document.
 
(b) Before Trustee acts or refrains from acting, Trustee may require a
certificate from an Officer of Company or an opinion of counsel. The Trustee
shall not be liable for any action it takes or omits to take in good faith in
reliance on such certificate or opinion. The Trustee may also consult with
counsel on any matter relating to this Indenture or the Notes. The Trustee shall
not be liable for any action Trustee takes or omits to take in good faith in
reliance on the advice of counsel.
 
(c) The Trustee may act through agents and will not be responsible for the
misconduct or negligence of any agent appointed with due care.
 
(d) The Trustee will not be liable for any action Trustee takes or omits to take
in good faith which Trustee believes to be authorized or within Trustee’s rights
or powers.
 
(e) Trustee will only be charged with knowledge of agents, officers, employees
or other Affiliates of Trustee.
 
8.3 Individual Rights of Trustee; Disqualification. Trustee in its individual or
any other capacity may become the owner or pledgee of Notes and may otherwise
deal with Company or an Affiliate with the same rights Trustee would have if it
were not Trustee.
 
8.4 Trustee’s Disclaimer. Trustee will have no responsibility for the validity
or adequacy of this Indenture, the Security Agreement or the Notes. The Trustee
will not be accountable for Company’s use of the proceeds from the Notes. The
Trustee will not be responsible for the accuracy or completeness of any
statement of fact in the Security Agreement or the Notes.
 
8.5 Compensation and Indemnity.
 
(a) Company will pay to Trustee from time to time reasonable compensation for
Trustee’s services. The Trustee’s compensation will not be limited by any law on
compensation of a trustee of an express trust. Company will reimburse Trustee
upon request for all reasonable out-of-pocket expenses incurred by Trustee.
Those expenses will include the reasonable compensation and out-of-pocket
expenses of Trustee’s agents and counsel.
 
(b) Company will indemnify Trustee against any loss, liability or expense
incurred by Trustee. The Trustee will notify Company promptly of any claim for
which Trustee may seek indemnity. Company shall defend the claim and Trustee
shall cooperate in the defense. The Trustee may have separate counsel and
Company will pay the reasonable fees and expenses of such counsel.

 
-13-

--------------------------------------------------------------------------------

 

Company need not pay for any settlement made without Company’s consent, which
consent shall not unreasonably be withheld.
 
(c) Company need not reimburse any expense or indemnify against any loss or
liability incurred by Trustee through gross negligence, willful misconduct, or
bad faith.
 
(d) To secure Company’s payment obligations in this Section 8.5, Trustee will
have a lien prior to the Notes on all money or property held or collected by
Trustee, except any money held in trust to pay principal and interest on any
Note(s).
 
(e) Without prejudice to its rights under this Indenture, when Trustee incurs
expenses or renders services after an Event of Default relating to the
following, the expenses and the compensation for the services are intended to
constitute expenses of administration under any Bankruptcy Law when:
 
(i) Company pursuant to, or within the meaning of, any Bankruptcy Law:
 
(A) commences a voluntary case;
 
(B) consents to the entry of an order for relief against Company in an
involuntary case;
 
(C) consents to the appointment of a Custodian of Company or for all or
substantially all of Company’s property; or
 
(D) makes a general assignment for the benefit of Company’s creditors; or
 
(ii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
 
(A) is for relief against Company in an involuntary case,
 
(B) appoints a Custodian of Company or for all or substantially all of Company’s
property, or
 
(C) orders the liquidation of Company, and the order or decree remains unstayed
and in effect for sixty (60) days.
 
 
-14-

--------------------------------------------------------------------------------

 
 
8.6 Replacement of Trustee.
 
(a) A resignation or removal of Trustee and appointment of a successor Trustee
will become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 8.6.
 
(b) The Trustee may resign by notifying Company. The Holders of at least sixty
six and two thirds percent (66 2/3%) of the principal amount of outstanding
Notes may remove Trustee by notifying Trustee and Company. Company may remove
Trustee if:
 
(i) Trustee fails to comply with Section 8.7;
 
(ii) Trustee is adjudged bankrupt or insolvent;
 
(iii) a receiver or public officer takes charge of Trustee or its property; or
 
(iv) Trustee becomes incapable of acting.
 
(c) If Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, Company will promptly appoint a successor Trustee.
 
(d) If a successor Trustee is not appointed and does not take office within
thirty (30) days after the retiring Trustee resigns or is removed, the retiring
Trustee may appoint a successor Trustee at any time prior to the date on which a
successor Trustee takes office. If a successor Trustee does not take office
within forty-five (45) days after the retiring Trustee resigns or is removed,
the retiring Trustee, Company or, subject to Section 6.8, any Holder may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.
 
(e) If Trustee fails to comply with Section 8.7, any Holder may petition any
court of competent jurisdiction for the removal of Trustee and the appointment
of a successor Trustee. Within one (1) year after a successor Trustee appointed
by Company or a court pursuant to this Section 8.6 takes office, the Holders of
sixty six and two thirds percent (66 2/3%) of the principal amount of
outstanding Notes may appoint a successor Trustee to replace such successor
Trustee.
 
(f) A successor Trustee will deliver a written acceptance of the appointment to
the retiring Trustee and to Company. Upon receipt of the acceptance by Company,
the resignation or removal of the retiring Trustee will become effective, and
the successor Trustee will have all the rights, powers, and duties of Trustee
under this Indenture. The successor Trustee shall mail a notice of its
succession to the Holders. The retiring Trustee will promptly transfer all
property held by that retiring Trustee as Trustee to the successor Trustee,
subject to the lien provided for in Section 8.5.
 
8.7 Successor Trustee by Merger, etc. If Trustee consolidates, merges or
converts into, or transfers all or substantially all of its corporate trust
business to, another corporation, the successor corporation without any further
act will be the successor Trustee.

 
-15-

--------------------------------------------------------------------------------

 

ARTICLE IX
SATISFACTION AND DISCHARGE
 
9.1 Satisfaction and Discharge of Indenture.
 
(a) This Indenture shall cease to be of further effect (except as to any
surviving rights of conversion, registration of transfer or exchange of Notes
expressly provided for herein), and Trustee, on demand of and at expense of
Company, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture, when
 
(i) Either
 
(A) all Notes theretofore delivered (other than Notes for whose payment money
has theretofore been deposited in trust or segregated and held in trust by
Company and thereafter repaid to Company or discharged from such trust, as
provided in Section 9.4) have been delivered to Trustee for cancellation; or
 
(B) all such Notes not theretofore delivered to Trustee for cancellation (i)
have become due and payable, (ii) will become due and payable at their stated
maturity within one (1) year, or (iii) are to be called for redemption within
one (1) year under arrangements satisfactory to Trustee for the giving of notice
of redemption by Trustee in the name, and at the expense, of Company, and
Company has deposited or caused to be deposited with Trustee in trust an amount
of money or U.S. Government Obligations sufficient to pay and discharge the
entire indebtedness on such Notes not theretofore delivered to Trustee for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable) or to the stated maturity or
redemption date, as the case may be;
 
(ii) Company has paid or caused to be paid all other sums payable hereunder by
Company; and
 
(iii) Company has delivered to Trustee a certificate of an Officer of Company
and a legal opinion from Company counsel, each stating that all conditions
precedent herein relating to the satisfaction and discharge of this Indenture
have been complied with.
 
(b) Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of Company to the Holders under Section 4.1, to Trustee under
Section 8.5, and, if money or U.S. Government Obligations shall have been
deposited with Trustee pursuant to Section 9.1(a)(i)(B) of this Section, the
obligations of Trustee under Section 9.2 shall survive.
 
9.2 Application of Trust Funds. The Trustee or Paying Agent shall hold in trust,
for the benefit of the Holders, all money and U.S. Government Obligations
deposited with it (or into which such money and U.S. Government Obligations are
reinvested) pursuant to Section 9.1. It shall apply such deposited money and
money from U.S. Government Obligations in accordance with this Indenture to the
payment of the principal and interest on the Notes. Money and U.S. Government

 
-16-

--------------------------------------------------------------------------------

 

Obligations so held in trust (a) are not subject to Article XI and (b) are
subject to Trustee’s rights under Section 8.5.
 
9.3 Reinstatement. If Trustee or Paying Agent is unable to apply any money or
U.S. Obligations in accordance with Section 9.1 by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then Company’s obligations under this
Indenture and the Notes will be revived and restated as though no deposit had
occurred pursuant to this Article IX, until such time as Trustee or Paying Agent
is permitted to apply all such money or U.S. Government Obligations in
accordance with Section 9.1; provided, however, that if Company makes any
payment of principal of, or interest on, any Note following the reinstatement of
its obligations, Company will be subrogated to the rights of the Holders of such
Notes to receive such payment from the money or U.S. Government Obligations held
by Trustee or Paying Agent after payment in full to the Holders.
 
9.4 Repayment to Company.
 
(a) The Trustee and Paying Agent shall promptly turn over to Company upon
request any excess money or U.S. Government Obligations held by them at any
time. All money or U.S. Government Obligations deposited with Trustee pursuant
to Section 9.1 (and held by it or a Paying Agent) for the payment of Notes
subsequently redeemed or cancelled will be returned to Company upon request.
 
(b) The Trustee and the Paying Agent shall pay to Company upon request any money
held by them for payment of principal or interest that remains unclaimed for two
(2) years after the right to such money has matured. After payment to Company,
Holders entitled to the money shall look to Company for payment as unsecured
general creditors unless an abandoned property law designates another Person.
 
ARTICLE X
AMENDMENTS
 
10.1 Without Consent of Holders. Company and Trustee may amend this Indenture or
the Notes without the consent of any Holder:
 
(a) to cure any ambiguity, defect or inconsistency;
 
(b) to comply with Section 4.1; or
 
(c) to make any change that does not adversely affect the rights of any Holder.
 
10.2 With Consent of Holders.
 
(a) Company and Trustee may amend this Indenture with the written consent of the
Holders of a majority of the principal amount of outstanding Notes. However,
without the consent of each Holder affected, an amendment under this Section may
not:

 
-17-

--------------------------------------------------------------------------------

 

(i) reduce the amount of Notes whose Holders must consent to an amendment;
 
(ii) reduce the interest on or change the time for payment of interest on the
affected Holder’s Note;
 
(iii) reduce the principal of or extend the fixed maturity of the affected
Holder’s Note;
 
(iv) reduce the premium payable upon the redemption of the affected Holder’s
Note or change the time at which the affected Holder’s Note may or will be
redeemed;
 
(v) make the affected Holder’s Note payable in money other than of the type
stated in the Note;
 
(vi) make any change to Section 6.5 or this Section 10.2; or
 
(vii) make any change to Article XI that adversely affects the rights of any
Holder.
 
(b) The consent of the Holders under this Section will not be necessary to
approve the particular form of any proposed amendment, but will be sufficient if
that consent approves the substance of that amendment.
 
(c) An amendment under this Section 10.2 may not make any change that adversely
affects the rights under Article XI of any Senior Debt unless the holder(s) of
such Senior Debt consent(s) to the change.
 
10.3 Compliance with Trust Indenture Act and Section 12.3. Every amendment to
this Indenture or the Notes shall comply with the TIA as then in effect, so long
as the Indenture and Notes are subject to the TIA. The Trustee is entitled to,
and Company will provide, an opinion of counsel and a certificate of an Officer
of Company pursuant to Section 12.3 that Trustee’s execution of any amendment or
supplemental indenture is permitted under this Article X.
 
10.4 Revocation and Effect of Consents and Waivers.
 
(a) A consent to an amendment or a waiver by a Holder of a Note will bind the
Holder and every subsequent Holder of that Note or portion of the Note that
evidences the same debt as the consenting Holder’s Note, even if a notation of
the consent or waiver is not made on the Note.
 
(b) Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to give their consent or take any
other action described above or required or permitted to be taken pursuant to
this Indenture. If a record date is fixed, then notwithstanding the immediately
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only those Persons, will be entitled to give
such consent or to revoke any consent previously given or take any such action,
whether or not such

 
-18-

--------------------------------------------------------------------------------

 

Persons continue to be Holders after such record date. No consent will be valid
or effective for more than one hundred twenty (120) days after the record date.
 
10.5 Notice of Amendment; Notation on or Exchange of Notes.
 
(a) After any amendment under this Article X becomes effective, Company will
mail to the Holders a notice briefly describing that amendment. The failure to
give notice to all Holders, or any defect in that notice, will not impair or
affect the validity of an amendment under this Article X.
 
(b) Company or Trustee may place an appropriate notation about an amendment or
waiver on any Note issued after the date of that amendment or waiver. Company
may issue in exchange for affected Notes new Notes that reflect the amendment or
waiver.
 
10.6 Trustee Protected. The Trustee need not sign any supplemental indenture
that adversely affects that Trustee’s rights.
 
ARTICLE XI
SUBORDINATION
 
11.1 Notes Subordinated to Senior Debt. Except for the rights of Holders to the
Collateral described in the Security Agreement, which is a first priority
security interest in such Collateral, the rights of Holders to payment of the
principal of and interest on the Notes are subordinated to the rights of holders
of Senior Debt, to the extent and in the manner provided in this Article XI and
the Notes.
 
11.2 Notes Subordinated in Any Proceeding. If Trustee receives any Distribution
in a Proceeding before all Senior Debt is paid in full, then such Distribution
will be applied by Trustee in accordance with this Article XI. As used in this
Article XI, “Trustee” includes any Paying Agent.
 
11.3 No Payment on Notes in Certain Circumstances.
 
(a) Company shall not, directly or indirectly (other than in capital stock of
Company) pay any principal of or interest on, redeem, defease or repurchase the
Notes except as provided in the Notes.
 
(b) If any Distribution, payment or deposit to redeem, defease or acquire any of
the Notes shall have been received by Trustee at a time when such Distribution
was prohibited by the provisions of Section 11.3(a), then, unless such
Distribution is no longer prohibited by Section 11.3(a), such Distribution will
be received and applied by Trustee for the benefit of the holders of Senior
Debt, and will be paid or delivered by Trustee to the holders of Senior Debt for
application to the payment of all Senior Debt, pursuant to the terms of the
Notes and (i) the Wachovia Agreements, in the case of Wachovia, and (ii) the
applicable Senior Debt agreement(s), in the case of other holders of Senior
Debt.
 
11.4 Obligations of Company Unconditional. Nothing in this Indenture is intended
to or shall impair, as between Company and the Holders, the obligation of
Company, which is absolute

 
-19-

--------------------------------------------------------------------------------

 

and unconditional, to pay to the Holders the principal of and interest on the
Notes as and when the same will become due and payable in accordance with their
terms, or is intended to or shall affect the relative rights of the Holders and
creditors of Company, other than the holders of Senior Debt. If Company fails
because of this Article XI to pay principal of or interest on a Note on the due
date, the failure is still a Default. Upon any Distribution, Trustee and the
Holders will be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which the Proceeding is pending, or a certificate of
the liquidating trustee or agent or other Person making any Distribution for the
purpose of ascertaining the Persons entitled to participate in such
Distribution, the holders of Senior Debt and other Debt of Company, the amount
thereof or payable thereon, the amount or amounts paid or distributed thereon
and all other facts pertinent thereto or to this Article XI.
 
11.5 Trustee Entitled to Assume Payments Not Prohibited in Absence of
Notice. The Trustee shall not at any time be charged with knowledge of the
existence of any facts which would prohibit the making of any payment to or by
Trustee, unless and until Trustee shall have received, no later than three (3)
Business Day(s) prior to such payment, written notice thereof from Company or
from one or more holders of Senior Debt (or shall have expressly declared in
writing actual knowledge of such fact) and, prior to the receipt of any such
written notice (or the existence of such declaration), Trustee will be entitled
in all respects conclusively to presume that no such fact exists. Unless Trustee
shall have received the notice provided for in the preceding sentence or shall
have expressly declared in writing actual knowledge of such fact, Trustee shall
have full power and authority to receive such payment and to apply the same to
the purpose for which it was received, and shall not be affected by any notice
to the contrary which may be received by it on or after such date. The foregoing
shall not apply to Company or any of its Affiliates acting as Paying Agent.
 
11.6 Satisfaction and Discharge. Amounts that are deposited in trust with
Trustee pursuant to and in accordance with Article IX and that are not
prohibited to be deposited by Section 11.3(a) shall not be subject to this
Article XI when so deposited.
 
11.7 Subordination Rights Not Impaired by Acts or Omissions of Company or
Holders of Senior Debt. No right of any holder of any Senior Debt established in
this Article XI shall at any time or in any way be prejudiced or impaired by any
act or failure to act on the part of Company or by any act or failure to act, in
good faith, by any such holder, or by any failure by Company to comply with the
terms of this Indenture.
 
11.8 No Fiduciary Duty of Trustee or Holders to Holders of Senior Debt. Neither
Trustee nor the Holders owes any fiduciary duty to the holders of Senior Debt.
Neither Trustee nor the Holders will be liable to any holder of Senior Debt in
the event that Trustee, acting in good faith, shall pay over or distribute to
the Holders, Company, or any other Person, any property to which any holders of
Senior Debt are entitled by virtue of this Article XI or otherwise. Nothing
contained in this Section 11.8 shall affect the obligation of any other such
Person to hold such payment for the benefit of, and to pay such payment over to,
the holders of Senior Debt.
 
11.9 Trustee’s Rights to Compensation, Reimbursement of Expenses and
Indemnification. The Trustee’s rights to compensation, reimbursement of expenses
and indemnification under Sections 6.7 and 8.5 are not subordinated.

 
-20-

--------------------------------------------------------------------------------

 

11.10 Exception for Certain Distributions. The rights of holders of Senior Debt
under this Article XI do not extend (a) to any Distribution to the extent
applied to Trustee’s rights to compensation, reimbursement of expenses or
indemnification or (b) to Distributions under any plan approved by the court in
any Proceeding.
 
ARTICLE XII
MISCELLANEOUS
 
12.1 Notices.
 
(a) Any notice or communication is duly given if in writing and delivered in
person or sent by first-class mail (registered or certified, return receipt
requested), facsimile or overnight air courier guaranteeing next-day delivery,
addressed as follows:
 
If to Company:
 
SMF Energy Corporation
200 West Cypress Creek Road, Suite 400
Ft. Lauderdale, Florida 33309
Attn: Richard E. Gathright
Ph: 954-308-4200
Fax: 954-308-4210


If to the Trustee:


American National Bank
3033 East 1st Avenue
Denver, CO 80206
Attention: Colleen Carwin
Ph: (303) 394-5057
Fax: (303) 394-5320


Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.


(b) All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five (5) business days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if faxed; and the next business
day after timely delivery to the courier, if sent by overnight air courier
guaranteeing next-day delivery.
 
(c) Any notice or communication to a Holder shall be mailed by first-class mail
to such Holder’s address shown on the register kept by the Registrar. Failure to
mail a notice or communication to a Holder or any defect in it shall not affect
its sufficiency with respect to other Holders. If Company mails a notice or
communication to Holders, it shall mail a copy to the Trustee at the same time.

 
-21-

--------------------------------------------------------------------------------

 

(d) If a notice or communication is mailed in the manner provided above within
the time prescribed, it is duly given, whether or not the addressee receives it.
 
12.2 Communication by Holders with Other Holders. Holders may communicate with
other Holders with respect to their rights under this Indenture, the Note or the
Securities Purchase Agreement.
 
12.3 Certificate and Opinion as to Conditions Precedent. Upon any request or
application by Company to Trustee to take any action under this Indenture,
Company shall furnish to Trustee:
 
(a) a certificate of an Officer of Company stating that, to the knowledge of
such Officer, all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with; and
 
(b) an opinion of counsel to Company stating that, in the opinion of such
counsel, all such conditions precedent have been complied with.
 
12.4 Statements Required in Certificate or Opinion. Each certificate or opinion
with respect to compliance with a condition or covenant provided for in this
Indenture shall include:
 
(a) a statement that each Person making such certificate or opinion has read
such covenant or condition;
 
(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
 
(c) a statement that, in the opinion of such Person, the Person has made such
examination or investigation as is necessary to enable such Person to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
 
(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.
 
12.5 Rules by Trustee. The Trustee may make reasonable rules for action by or a
meeting of Holders.
 
12.6 No Recourse Against Others. A director, officer, employee or stockholder,
as such, of Company shall not have any liability for any obligations of Company
under the Notes or the Indenture or for any claim based on, in respect of or by
reason of such obligations or their creation.
 
12.7 Variable Provisions.
 
(a) Company will initially act as Paying Agent.
 
(b) The first certificate pursuant to Section 4.3 will be for the fiscal year
ending on June 30, 2008.

 
-22-

--------------------------------------------------------------------------------

 

(c) The depositary institution into which Trustee or Paying Agent deposits any
funds held under this Indenture shall always have a combined capital and surplus
of at least $50,000,000 as set forth in its most recent published annual report
of condition. The Trustee and Paying Agent will be deemed to be in compliance
with the capital and surplus requirement set forth in the preceding sentence if
the obligations of such depositary institution are guaranteed by a Person which
could otherwise qualify as such depositary institution hereunder.
 
12.8 Governing Law. The laws of the State of Delaware shall govern this
Indenture, without regard to the conflicts of laws of that state.
 
12.9 Severability. In case any provision in this Indenture or in the Notes shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
12.10 Effect of Headings, Table of Contents, etc. The Article and Section
headings herein and the table of contents are for convenience only and shall not
affect the construction hereof.
 
12.11 Counterparts; Facsimile. This Indenture may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one agreement. Signatures to this Indenture may
be transmitted by facsimile and such transmission shall be deemed to be an
original.
 
12.12 Successors and Assigns. All covenants and agreements of Company in this
Indenture and the Notes shall bind its successors and assigns. All agreements of
the Trustee in this Indenture shall bind its successor.
 
12.13 No Interpretation of Other Agreements. This Indenture may not be used to
interpret another indenture, loan or debt agreement of Company or any
Subsidiary. Any such indenture, loan or debt agreement may not be used to
interpret this Indenture.
 
[Signature page follows.]
 

 
-23-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be executed
by their respective duly authorized officers or persons as of the date first set
forth above.

 
COMPANY:
 
SMF ENERGY CORPORATION
 
 
By:

--------------------------------------------------------------------------------

Richard E. Gathright
Chief Executive Officer and President
 
 
TRUSTEE:
 
AMERICAN BANK NATIONAL BANK
 
 
By:

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:

--------------------------------------------------------------------------------

Name:
Title:
 
 
-24-

--------------------------------------------------------------------------------

 


 